              IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


                                           *
FORT GORDON HOUSING, LLC
                                           *
d/b/a BALFOUR BEATTY
                                           *
COMMUNITIES,
                                           *



        Plaintiff,

              V.                           *           CV 118-188
                                           ■k


                                           *
JOSHUA SNELL,
                                           *

                                           ■k
        Defendant.




                                     ORDER




        Before the Court is Plaintiff's notice of voluntary dismissal

pursuant      to    Federal   Rule   of    Civil    Procedure    41(a) (1) (A) (i) .

{Doc. 4. )     Because Plaintiff filed the notice prior to Defendant

filing an answer or a motion for summary judgment, the dismissal

is proper.

        IT IS THEREFORE ORDERED that            this matter   shall be DISMISSED

WITHOUT PREJUDICE.          The Clerk is directed to TERMINATE all other

motions, if any, and CLOSE this case.                Each party shall bear its

own   costs   and   fees.


        ORDER ENTERED at Augusta, Georgia, this                      of November,

2018.                                           _



                                      J. RAtoi^HALL, CHIEF JUDGE
                                      UNITED yTATES DISTRICT COURT
                                          OUT«E1(n district of GEORGIA
